Citation Nr: 0427703	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to service connection for cancer of the pancreas, 
liver and lung, claimed as due to exposure to herbicides in 
service.  



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision.  

In June 2004, the veteran presented testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing was prepared and 
associated with the claims folder.  



FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.  

2.  The veteran has not been diagnosed with current 
disability recognized by VA as etiologically related to the 
exposure to herbicide agents used in the Republic of Vietnam.  

3.  The veteran is not shown to have manifested cancer of the 
pancreas, liver or lung in service or for many years 
thereafter.  

4.  The competent and probative evidence of record 
establishes that the veteran's pancreatic cancer was a 
primary cancer, which metastasized to the liver and left 
lung.  

5.  The veteran's pancreatic cancer is not otherwise shown to 
be related to any demonstrated Agent Orange exposure or other 
event during his period of active service.  



CONCLUSION OF LAW

The veteran's disability manifested by cancer of the pancreas 
with metastasis to the liver and lung is not due to disease 
or injury that was incurred in or aggravated by wartime 
service; nor may it be presumed to have been incurred in 
service; nor may it be presumed to be due to the exposure to 
Agent Orange that was incurred in service.  38 U.S.C.A. §§ 
1110, 1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.313 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The Board finds that the notification requirements of the 
VCAA have been satisfied in this case.  In this regard, the 
Board notes an evidence development letter dated in March 
2003 in which the veteran was advised of the type of evidence 
necessary to substantiate his claim.  

In addition, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believed might be relevant to his 
claim and what VA would do to assist him in the development 
of his claim.  

The Board further finds that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, to 
the extent possible under the circumstances.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002)).  


II.  Analysis

The veteran is seeking service connection for cancer of the 
pancreas, liver, and lung.  He essentially contends that his 
cancer is a direct result of exposure to herbicides while 
serving in the Republic of Vietnam.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for chronic 
disabilities, such as malignant tumors, if such is shown to 
have been manifested to a compensable degree within one year 
after the veteran was separated from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that, if a veteran who served on active duty 
in Vietnam during the Vietnam era develops one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  See McCartt v. West, 12 
Vet. App. 164 (1999).  

These regulations also stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999), 
Notice, 67 Fed. Reg. 42,600 (June 24, 2002).  

A matter which the Board feels requires some clarification at 
this juncture is the nature of the veteran's cancer.  In 
particular, the Board finds that the competent medical 
evidence of record clearly demonstrates that the veteran was 
diagnosed with pancreatic cancer, which metastasized to other 
areas, such as his liver and left lung.  

The Board believes this conclusion to be consistent with the 
veteran's private and VA treatment records, which show that 
numerous physicians have consistently found that the 
veteran's primary cancer was pancreatic cancer, which 
metastasized to his liver and lung.  

Also, in the report of a VA examination dated in April 2003, 
a VA physician reviewed the veteran's treatment records and 
specifically concluded that the veteran suffered from 
pancreatic cancer with metastases to the liver and the left 
lung.  

The Board can find no competent medical evidence whatsoever 
that the veteran has had a primary cancer other than 
pancreatic cancer.  In this regard, the Board notes the case 
of Ramey v. Brown, 9 Vet. App. 40, 41 (1996), in which the 
Court noted that the term "metastasis" refers to "the 
transfer of disease from one organ or part to another not 
directly connected with it.  It may be due either to the 
transfer of pathogenic microorganisms . . . or to transfer of 
cells, as in malignant tumors" [citing Dorland's Illustrated 
Medical Dictionary 1023 (28th ed. 1994)].  

The Court in Ramey found that, because the medical evidence 
of record in that case showed that carcinoma in the deceased 
veteran's liver was a result of metastasis from the colon 
cancer, the veteran's cancer in his liver was properly 
regarded as colon cancer metastatic to the liver rather than 
as primary liver cancer.  See Ramey, 8 Vet. App. at 44.  The 
Board believes that this case presents a similar factual 
pattern.  

The Board also notes VAOGCPREC 18-97 in which it was held 
that by the VA Office of the General Counsel that presumptive 
service connection may not be established under 38 U.S.C. § 
1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 
C.F.R. § 3.309(e) as being associated with herbicide 
exposure, if the cancer developed as the result of metastasis 
of a cancer which is not associated with herbicide exposure.  

It was further held that evidence sufficient to support the 
conclusion that a cancer listed in section 3.309(e) resulted 
from metastasis of a cancer not associated with herbicide 
exposure will constitute "affirmative evidence" to rebut the 
presumption of service connection for purposes of 38 U.S.C. § 
1113(a) and 38 C.F.R. § 3.307(d).  

Further, evidence that a veteran incurred a form of cancer 
which is a recognized cause, by means of metastasis, of a 
cancer listed in 38 C.F.R. § 3.309(e) between the date of 
separation from service and the date of onset of the cancer 
listed in section 3.309(e) may be sufficient, under 38 U.S.C. 
§ 1113(a) and 38 C.F.R. § 3.307(d), to rebut the presumption 
of service connection.  

Thus, having found that the veteran's pancreatic cancer is 
the primary cancer, the Board believes that the question that 
must be answered in this case is whether the pancreatic 
cancer was incurred as a result of military service, to 
include exposure to herbicides during service, or whether 
that cancer became manifested to a compensable degree within 
one year of separation from service.  

If it is found that pancreatic cancer is related to military 
service, or became manifested within a year of separation, 
than service connection would also be warranted for cancer of 
the liver and lung.  However, if it is found that pancreatic 
cancer is not related to the veteran's military service, and 
did not manifest within a year from separation, than service 
connection would not be warranted for cancer of the liver and 
lungs.  

The Board finds that there is no competent medical evidence 
of record suggesting that the veteran was first diagnosed 
with pancreatic cancer within one year of his separation from 
service, and that the veteran has never contended that such 
was the case.  

In fact, the objective medical evidence of record reveals 
that the veteran was first diagnosed with pancreatic cancer 
in February 2003, approximately thirty-three years after his 
discharge from active service.  For this reason, the Board 
concludes that the presumptive provisions related to chronic 
disabilities do not apply.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

As noted hereinabove, lung cancer is one of the disabilities 
for which presumptive service connection is warranted based 
on Agent Orange exposure.  However, because the medical 
evidence of record establishes that the veteran's lung cancer 
is not a primary cancer, but is metastatic to his pancreatic 
cancer, the presumption of service connection established by 
38 C.F.R. §§ 3.307(a)(6) and 3.309(d) has been rebutted.  
VAOGCPREC 18-97.  

Accordingly, the Board will proceed to evaluate the veteran's 
claim under the law and regulation governing direct service 
connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the appellant's claim.  In essence, the Board finds 
that the evidence of record demonstrates that the veteran did 
not develop pancreatic cancer as a result of his military 
service.  

In this regard, the Board notes that the veteran's service 
medical records are negative for any findings of cancer.  
Also, there are no post-service medical records reflecting 
any treatment for pancreatic cancer until 2003.  A review of 
his private and VA treatment records since February 2003 
shows that no physician has ever found that his cancer is 
related to his military service, to include exposure to 
herbicides during service.  

In view of the foregoing, the Board concludes that the 
preponderance of the competent and probative evidence is 
against finding that pancreatic cancer was incurred in or 
aggravated by the veteran's military service, to include 
exposure to herbicides during service.  

Consequently, the Board further concludes that the 
preponderance of the evidence is against finding that the 
metastastes cancer of the liver and lung is related to the 
veteran's military service, to include exposure to herbicides 
during service.  

While the veteran may sincerely believe that his cancer was 
incurred as a result of herbicide exposure, it is well 
established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In summary, for the reasons and bases set forth hereinabove, 
the Board concludes that the preponderance of the evidence is 
against finding that the veteran's cancer of the pancreas, 
liver, and lung was incurred in or aggravated by hiss 
military service, to include exposure to herbicides during 
service.  



ORDER

Service connection for cancer of the pancreas, liver and 
lung, as due to exposure to herbicides in service, is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



